 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12   SHONETTA CRAIN AND KIRA SERNA,                Case No. 3:19-CV-01265-JST
     individually and on behalf of all other
13   similar situated individuals,                 STIPULATION RE: CAFA LOCAL
                                                   CONTROVERSY EXCEPTION
14                    Plaintiffs,
15               v.
16   ACCREDITED SURETY AND
     CASUALTY COMPANY, et al.,
17
                      Defendants.
18

19   STEVEN BREAUX, individually and on            Case No. 3:19-CV-00717-JST
     behalf of all other similar situated
20   individuals,
21                    Plaintiff,
22               v.
23   ACCREDITED SURETY AND
     CASUALTY COMPANY, et al.,
24
                      Defendants.
25

26

27

28
                                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3                                                                                EXCEPTION
                                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1               Pursuant to the Court’s April 19, 2019 Order, Dkt. 19, Plaintiffs Kira Serna, Shonetta
 2   Crain, and Steven Breaux and all Defendants in both the Crain and Breaux actions stipulate as
 3   follows.
 4               WHEREAS, the Class Action Fairness Act’s “local controversy” exception, 28 U.S.C. §
 5   1332(d)(4)(A), is not jurisdictional and the Court is not obligated to consider its applicability sua
 6   sponte, see Visendi v. Bank of Am., N.A., 733 F.3d 863, 869 (9th Cir. 2013); Kuxhausen v. BMW
 7   Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013);
 8               WHEREAS, a party that seeks to remand on the basis of the “local controversy”
 9   exception must establish, by a preponderance of the evidence, that its conditions are met,
10   including that at least two-thirds of the class members are California citizens, i.e., United States
11   citizens domiciled in California, see Mondragon v. Capital One Auto Fin., 736 F.3d 880, 884 (9th
12   Cir. 2013), King v. Great Am. Chicken Corp., 903 F.3d 875, 879 (9th Cir. 2018) (stipulation that
13   class members’ four-year-old last known addresses were in California insufficient because
14   residential address does not guarantee domicile, U.S. citizenship, or that individuals have not
15   subsequently moved out-of-state);
16               WHEREAS, the Court has explained that a party’s ability to invoke the “local
17   controversy” exception may be forfeited or waived if not exercised within a reasonable time, Dkt.
18   19 at 2 (citing Duran v. Sephora USA, Inc., No. 17-cv-01261-WHO, 2017 WL 3453362, at *4
19   (N.D. Cal. Aug. 11, 2017));
20               NOW THEREFORE, Plaintiffs and Defendants hereby jointly stipulate that they
21   knowingly waive and forfeit the right to move to, or otherwise argue in favor of, remand on the
22   basis of any exception to CAFA jurisdiction. However, such waiver is without prejudice to
23   Plaintiffs’ ability to request remand to California Superior Court should the Court, sua sponte or
24   at the request of a non-stipulating party or intervenor or appellate court, conclude that a CAFA
25   exception requires the Court to relinquish jurisdiction.
26

27

28
                                                                    STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3                                         -1-                                             EXCEPTION
                                                                   CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         Respectfully submitted,
 2                                 By: /s/ Dean M. Harvey
 3
                               Dean M. Harvey (SBN 250298)
 4                             Katherine C. Lubin (SBN 259826)
                               Adam Gitlin (SBN 317047)
 5                             Yaman Salahi (SBN 288752)
                               LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 6                             275 Battery Street, 29th Floor
                               San Francisco, CA 94111
 7
                               Telephone: (415) 956-1000
 8                             dharvey@lchb.com
                               kbenson@lchb.com
 9                             agitlin@lchb.com
                               ysalahi@lchb.com
10
                                   Benjamin David Elga (pro hac vice)
11
                                   Brian James Shearer (pro hac vice)
12                                 JUSTICE CATALYST LAW
                                   25 Broadway, 9th Floor
13                                 New York, NY 10004
                                   Telephone: (518) 732-6703
14                                 belga@justicecatalyst.org
                                   brianshearer@justicecatalyst.org
15

16                                 Cindy Pánuco (SBN 266921)
                                   Stephanie Carroll (SBN 263698)
17                                 Nisha Kashyap (SBN 301934)
                                   PUBLIC COUNSEL
18                                 610 South Ardmore Avenue
                                   Los Angeles, California, 90005
19                                 Telephone: (213) 385-2977
                                   Facsimile: (213) 201-4722
20                                 cpanuco@publiccounsel.org
                                   scarroll@publiccounsel.org
21                                 nkashyap@publiccounsel.org

22                                 Stuart T. Rossman (pro hac vice) (B.B.O.
                                   No. 430640)
23                                 Brian Highsmith (pro hac vice motion
                                   forthcoming)
24                                 NATIONAL CONSUMER LAW CENTER
                                   7 Winthrop Square, Fourth Floor
25                                 Boston, MA 02110-1245
                                   Telephone: (617) 542-8010
26                                 Facsimile: (617) 542-8028
                                   srossman@nclc.org
27                                 bhighsmith@nclc.org

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -2-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1                             David Seligman (pro hac vice motion
                               forthcoming)
 2                             TOWARDS JUSTICE
 3                             1410 High Street, Suite 300
                               Denver, CO 80218
 4                             Telephone: (720) 441-2236
                               Facsimile: (303) 957-2289
 5                             david@towardsjustice.org
 6                             Counsel for Plaintiffs Shonetta Crain and Kira
 7                             Serna

 8   Dated: April 24, 2019         By: /s/ Julian Hammond

 9                                 Julian Hammond
                                   Polina Brandler
10                                 Ari Cherniak
                                   HAMMONDLAW, P.C.
11                                 1829 Reisterstown Road, Suite 410
                                   Baltimore, MD 21208
12                                 Telephone: (310) 601-6766
                                   Facsimile: (310) 295-2385
13                                 jhammond@hammondlawpc.com
                                   pbrandler@hammondlawpc.com
14                                 acherniak@hammondlawpc.com

15                                 Laura L. Ho
                                   Goldstein Borgen Dardarian & Ho
16                                 300 Lakeside Drive, Suite 1000
                                   Oakland, CA 94612
17                                 Telephone: (510) 763-9800
                                   Facsimile: (510) 835-1417
18                                 lho@gbdhlegal.com

19                                 Counsel for Plaintiff Steven Breaux

20   Dated: April 24, 2019         By: /s/ Beatriz Mejia

21                                 Michael A. Attanasio (151529)
                                   Beatriz Mejia (190948)
22
                                   Jon F. Cieslak (268951)
23                                 Max Sladek de la Cal (324961)
                                   COOLEY LLP
24
                                   Attorneys for Defendants Seaview Insurance
25                                 Company and Two Jinn, Inc.
26

27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -3-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         By: /s/ Julie A. Gryce
 2                                 Julie A. Gryce (319530)
 3                                 DLA PIPER LLP (US)
                                   401 B Street, Suite 1700
 4                                 San Diego, CA 92101-4297
                                   Telephone: (619) 699-2700
 5                                 Facsimile: (619) 699-2701
                                   julie.gryce@dlapiper.com
 6

 7
                                   Michael P. Murphy (pro hac vice)
 8                                 John Hamill (pro hac vice)
                                   DLA PIPER LLP (US)
 9                                 Telephone: (212) 335-4500
                                   Facsimile: (212) 335-4501
10
                                   michael.murphy@dlapiper.com
11                                 john.hamill@dlapiper.com
                                   jonathan.kinney@dlapiper.com
12
                                   Attorneys for Defendants Danielson National
13                                 Insurance Company and National American
                                   Insurance Company of California
14

15   Dated: April 24, 2019         By: /s/ Blake Zollar

16                                 Drew Koning (263082)
                                   Blake Zollar (268913)
17                                 Shaun Paisley (244377)
                                   KONING ZOLLAR LLP
18
                                   2210 Encinitas Blvd., Suite S
19                                 Encinitas, CA 92024
                                   Telephone: (858) 252-3234
20                                 Facsimile: (858) 252-3238
                                   drew@kzllp.com
21                                 blake@kzllp.com
22                                 shaun@kzllp.com

23                                  Attorneys for Defendant All-Pro Bail Bonds,
                                    Inc.
24

25

26

27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -4-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         By: /s/ Joshua D. Lichtman
 2                                 Gerard G. Pecht (pro hac vice to be filed)
 3                                 NORTON ROSE FULBRIGHT US LLP
                                   1301 McKinney, Suite 5100
 4                                 Houston, Texas 77010
                                   Telephone: (713) 651-5151
 5                                 Facsimile: (713) 651-5246
                                   gerard.pecht@nortonrosefulbright.com
 6

 7                                 Joshua D. Lichtman (SBN 176143)
                                   NORTON ROSE FULBRIGHT US LLP
 8                                 555 South Flower Street, Forty-First Floor
                                   Los Angeles, California 90071
 9                                 Telephone: (213) 892-9200
                                   Facsimile: (213) 892-9494
10
                                   joshua.lichtman@nortonrosefulbright.com
11
                                   Attorneys for Defendant American
12                                 Contractors Indemnity Company

13   Dated: April 24, 2019         By: /s/ Anne K. Edwards
14
                                   Anne K. Edwards (110424)
15                                 SMITH, GAMBRELL & RUSSELL, LLP
                                   444 South Flower Street, Suite 1700
16                                 Los Angeles, CA 90071
                                   Telephone: (213) 358-7210
17                                 Facsimile: (213) 358-7310
                                   aedwards@sgrlaw.com
18

19                                 Attorneys for Defendant Williamsburg
                                   National Insurance Company
20
     Dated: April 24, 2019         By: /s/ Nicole S. Healy
21

22                                 Todd A. Roberts
                                   Nicole S. Healy
23                                 Edwin B. Barnes
                                   ROPERS, MAJESKI, KOHN & BENTLEY
24
                                   Attorneys for Defendants American Bail
25                                 Coalition, Inc. and William B. Carmichael
26

27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -5-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         By: /s/ David F. Hauge
 2                                 David F. Hauge (128294)
 3                                 Todd H. Stitt (179694)
                                   Vincent S. Loh (238410)
 4                                 MICHELMAN & ROBINSON, LLP

 5                                 Attorneys for Defendants United States Fire
                                   Insurance Company, The North River
 6                                 Insurance Company, Crum & Forster
 7                                 Indemnity Company, and Seneca Insurance
                                   Company
 8
     Dated: April 24, 2019         By: /s/ Casey A. Hatton
 9
                                   Casey A. Hatton (SBN 246081)
10
                                   HINSHAW & CULBERTSON LLP
11                                 One California Street, 18th Floor
                                   San Francisco, CA 94111
12                                 Telephone: 415.362.6000
                                   Facsimile: 451.834.9070
13                                 chatton@hinshawlaw.com
14
                                   Christie A. Moore (pro hac pending)
15                                 W. Scott Croft (pro hac pending)
                                   BINGHAM GREENEBAUM DOLL LLP
16                                 101 S. Fifth Street
                                   3500 PNC Tower
17                                 Louisville, KY 40202
                                   Telephone: 502.587.3758
18
                                   Facsimile: 502.540.2276
19                                 cmoore@bgdlegal.com
                                   wcroft@bgdlegal.com
20
                                   Attorneys for Bond Safeguard Insurance
21                                 Company and Lexon Insurance Company
22
     Dated: April 24, 2019         By: /s/ Travis Wall
23
                                   Travis Wall (191662)
24                                 Spencer Kook (205304)
                                   HINSHAW & CULBERTSON LLP
25

26                                 Attorneys for Defendant Philadelphia
                                   Reinsurance Corporation
27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -6-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         By: /s/ Gregory S. Day
 2                                 Gregory S. Day
 3                                 LAW OFFICES OF GREGORY S. DAY
                                   120 Birmingham Drive, Suite 200
 4                                 Cardiff, CA 92007
                                   Telephone: (760) 436-2827
 5                                 attygsd@gmail.com
 6                                 Attorneys for Defendants California Bail
 7                                 Agents Association, Universal Fire &
                                   Insurance Company, Sun Surety Insurance
 8                                 Company

 9   Dated: April 24, 2019         By: /s/ Timothy P. Irving
10
                                   Timothy P. Irving (108413)
11                                 TYSON & MENDES LLP
                                   5661 La Jolla Boulevard
12                                 San Diego, CA 92037
                                   Telephone: (858) 459-4400
13                                 Facsimile: (858) 459-3864
                                   tirving@tysonmendes.com
14

15                                 Attorneys for Defendant Aegis Security
                                   Insurance Company
16
     Dated: April 24, 2019         By: /s/ Regina J. McClendon
17
                                   Regina J. McClendon
18
                                   LOCKE LORD LLP
19
                                   Attorneys for Defendant Safety First Insurance
20                                 Company
21   Dated: April 24, 2019         By: /s/ Howard Holderness
22
                                   John A. Sebastinelli (127859)
23                                 Howard Holderness (169814)
                                   GREENBERG TRAURIG, LLP
24
                                   Attorneys for Defendants American Surety
25                                 Company and Indiana Lumbermens Mutual
26                                 Insurance Company

27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -7-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         By: /s/ Gary A. Nye
 2                                 Gary A. Nye (126104)
 3                                 ROXBOROUGH, POMERANCE, NYE & ADREANI,
                                   LLP
 4
                                   Attorneys for Defendants Allegheny Casualty
 5                                 Company, Associated Bond and Insurance
                                   Agency, Inc., Bankers Insurance Company,
 6                                 Harco National Insurance Company,
 7                                 International Fidelity Insurance Company,
                                   Lexington National Insurance Corporation,
 8                                 and Jerry Watson

 9   Dated: April 24, 2019         By: /s/ Shannon W. Bangle
10
                                   James Mills (203783)
11                                 LAW OFFICE OF JAMES MILLS
                                   1300 Clay Street, Suite 600
12                                 Oakland, CA 94612-1427
                                   Telephone: (510) 521-8748
13                                 Facsimile: (510) 277-1413
                                   james@jamesmillslaw.com
14

15                                 Michael D. Singletary (pro hac vice)
                                   Shannon W. Bangle (pro hac vice)
16                                 Brian C. Potter (pro hac vice)
                                   BANGLE & POTTER, PLLC
17                                 604 W. 13th Street
                                   Austin, TX 78701
18
                                   Telephone: (512) 270-4844
19                                 Facsimile: (512) 270-4845
                                   Michael@banglepotter.com
20                                 Shannon@banglepotter.com
                                   Brian@banglepotter.com
21

22                                 Attorneys for Defendant Financial Casualty &
                                   Surety, Inc.
23

24

25

26

27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -8-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1   Dated: April 24, 2019         By: /s/ Erik K. Swanholt
 2                                 Erik K. Swanholt
 3                                 FOLEY & LARDNER
                                   555 South Flower St., 33rd Floor
 4                                 Los Angeles, CA 90071
                                   Telephone: (213) 972-4500
 5                                 Facsimile: (213) 486-0065
 6                                 Attorneys for Defendants Continental
 7                                 Heritage Insurance Company

 8   Dated: April 24, 2019         By: /s/ John M. Rorabaugh

 9                                 John M. Rorabaugh (178366)
10
                                   Attorney for Defendant Golden State Bail
11                                 Association

12   Dated: April 24, 2019         By: /s/ Paul J. Riehle

13                                 Paul J. Riehle (115199)
                                   DRINKER BIDDLE & REATH LLP
14                                 4 Embarcadero Center, 27th Floor
                                   San Francisco, California 94111
15                                 Telephone: (415) 551-7521
                                   Facsimile: (415) 551- 7510
16                                 paul.riehle@dbr.com
17                                 Attorneys for Defendant Accredited Surety and
                                   Casualty Company, Inc.
18

19

20

21

22

23

24

25

26

27

28
                                           STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3               -9-                                              EXCEPTION
                                          CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
 1                                          FILER’S ATTESTATION
 2               Pursuant to General Order No. 45, § X(B), I attest under penalty of perjury that

 3   concurrence in the filing of the document has been obtained from all the signatories.

 4

 5   DATED: April 24, 2019                              /s/ Dean M. Harvey
                                             DEAN M. HARVEY
 6
                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    STIPULATION RE: CAFA LOCAL CONTROVERSY
     1718381.3                                         - 10 -                                          EXCEPTION
                                                                   CASE NOS. 3:19-CV-001265-JST; 3:19-CV-00717-JST
